Exhibit 10.1

AMERIGROUP CORPORATION
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

(Amended and Restated as of November 6, 2008)

Section 1. Purpose of Plan.

The name of this plan is the AMERIGROUP Corporation Amended and Restated 2005
Equity Incentive Plan (the “Plan”). The purpose of the Plan is to provide
additional incentive to those officers, employees, and non-employee directors of
the Company and its Subsidiaries and Affiliates (as hereinafter defined) whose
contributions are essential to the growth and success of the Company’s business,
in order to strengthen the commitment of such persons to the Company and its
Subsidiaries and Affiliates, motivate such persons to faithfully and diligently
perform their responsibilities and attract and retain competent and dedicated
persons whose efforts will result in the long-term growth and profitability of
the Company and its Subsidiaries and Affiliates. To accomplish such purposes,
the Plan provides that the Company may grant Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Stock Bonuses and Other Awards. The Plan is intended to
satisfy the requirements of section 162(m) of the Code and shall be interpreted
in a manner consistent with the requirements thereof.

Section 2. Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a) “Administrator” means, except to the extent otherwise provided by the Board,
the Committee.

(b) “Affiliate” means any entity 50% or more of the voting power of the
outstanding voting securities of which is owned by the Company or its
Subsidiaries or by any other Affiliate.

(c) “Award” means an award of Incentive Stock Options, Nonqualified Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Stock Bonus or Other Awards under the Plan.

(d) “Award Agreement” means, with respect to any Award, the written agreement
between the Company and the Participant setting forth the terms and conditions
of the Award.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means, unless a Participant is a party to a written employment
agreement with the Company, Subsidiary or Affiliate which contains a definition
of “cause,” “termination for cause,” or any other similar term or phrase, in
which case “Cause” shall have the meaning set forth in such agreement, conduct
involving one or more of the following: (i) the substantial and continuing
failure of the Participant to render services to the Company or any Subsidiary
or Affiliate in accordance with the Participant’s obligations and position with
the Company, Subsidiary or Affiliate, after 30 days’ notice from the President
of the Company or any Subsidiary or Affiliate, such notice setting forth in
reasonable detail the nature of such failure, and in the event the Participant
fails to cure such breach or failure within 30 days of notice from the Company
or any Subsidiary or Affiliate, if such breach or failure is capable of cure;
(ii) dishonesty, gross negligence, breach of fiduciary duty; (iii) the
commission by the Participant of an act of fraud or embezzlement, as found by a
court of competent jurisdiction; (iv) the conviction of the Participant of a
felony; or a (v) material breach of the terms of an agreement with the Company
or any Subsidiary or Affiliate, provided that the Company or any Subsidiary or
Affiliate provides the Participant with adequate notice of such breach and the
Participant fails to cure such breach, if the breach is reasonably curable,
within thirty (30) days after receipt of such notice.

(g) “Change in Capitalization” means any increase, reduction, or change or
exchange of Shares for a different number or kind of shares or other securities
or property by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, issuance of warrants or rights, stock dividend,
stock split or reverse stock split, combination or exchange of shares,
repurchase of shares, change in corporate structure or otherwise; or any other
corporate action, such as declaration of a special dividend, that affects the
capitalization of the Company.

(h) “Change in Control” means the first to occur of any one of the events set
forth in the following paragraphs (provided, in respect of each Award that is
subject to Section 409A of the Code, such event also constitutes, within the
meaning of section 409A(a)(2)(A)(v) of the Code, (x) a change in the ownership
of the Company, (y) a change in the effective control of the Company, or (z) a
change in the ownership of a substantial portion of the Company’s assets):

(i) any Person is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 25% or more of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii);

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date of
the Plan, constitute the Board of Directors and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the Effective Date of the Plan or whose appointment, election or nomination
for election was previously so approved or recommended;

(iii) there is consummated a merger or consolidation of the Company with any
other corporation other than (A) a merger or consolidation which results in the
directors of the Company immediately prior to such merger or consolidation
continuing to constitute at least a majority of the board of directors of the
Company, the surviving entity or any parent thereof, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company) representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least a majority of the board of directors
of which comprises individuals who were directors of the Company immediately
prior to such sale or disposition.

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

(j) “Committee” means the Compensation Committee of the Board or, to the extent
so provided by the Board, any other person, committee or entity the Board may
appoint to administer the Plan. The Compensation Committee of the Board may
designate a subcommittee of its members to serve as the Committee (to the extent
the Board has not designated another person, committee or entity as the
Committee) to the extent necessary to cause the Committee to (i) consist solely
of persons who are “Non-employee Directors” as defined in Rule 16b-3 issued
under the Exchange Act, (ii) consist solely of persons who are “outside
directors” as defined in section 162(m) of the Code, or (iii) satisfy the
applicable requirements of any stock exchange on which the Common Stock may then
be listed.

(k) “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

(l) “Company” means AMERIGROUP Corporation, a Delaware corporation (or any
successor corporation).

(m) “Disability” means (1) any physical or mental condition that would qualify a
Participant for a disability benefit under any long-term disability plan
maintained by the Company (or by the Subsidiary or Affiliate by which he is
employed); (2) when used in connection with the exercise of an Incentive Stock
Option following termination of employment, disability within the meaning of
section 22(e)(3) of the Code; or (3) such other condition as may be determined
in the sole discretion of the Administrator to constitute Disability.

(n) “Eligible Recipient” means an employee, officer or director (including a
non-employee director) of the Company or of any Subsidiary or Affiliate.

(o) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(p) “Exercise Price” means the per share price at which a holder of an Option
may purchase the Shares issuable upon exercise of the Option.

(q) “Fair Market Value” of a share of Common Stock as of a particular date shall
mean (1) the closing sale price reported for such share on the national
securities exchange or national market system on which such stock is principally
traded on the last day preceding such date on which a sale was reported, or
(2) if the shares of Common Stock are not then listed on a national securities
exchange or national market system, or the value of such shares is not otherwise
determinable, such value as determined by the Administrator in good faith in its
sole discretion.

(r) “Freestanding SAR” means an SAR that is granted independently of any
Options, as described Section 11 hereof.

(s) “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships of the Participant; trusts for the benefit of such immediate
family members; or partnerships in which such immediate family members are the
only partners.

(t) “Incentive Stock Option” shall mean an Option that is an “incentive stock
option” within the meaning of section 422 of the Code, or any successor
provision, and that is designated by the Committee as an Incentive Stock Option.

(u) “Nonqualified Stock Option” means any Option that is not an Incentive Stock
Option, including any Option that provides (as of the time such Option is
granted) that it will not be treated as an Incentive Stock Option.

(v) “Option” means an Incentive Stock Option, a Nonqualified Stock Option, or
either or both of them, as the context requires.

(w) “Other Award” means an Award granted pursuant to Section 13 hereof.

(x) “Participant” means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator’s authority in Section 3 hereof, to receive grants
of Options or Stock Appreciation Rights or awards of Restricted Stock,
Restricted Stock Units, Stock Bonus or Other Awards. A Participant who receives
the grant of an Option is sometimes referred to herein as “Optionee.”

(y) “Performance Goal” shall mean one or more of the following business criteria
applied to a Participant and/or a business unit or the Company and/or a
Subsidiary on an absolute or relative basis or in comparison to a peer group or
other market measure: (1) Common Stock price; (2) return on fair market value of
stockholder equity; (3) earnings per share of Common Stock; (4) net income
(before or after taxes); (5) earnings before all or any interest, taxes,
depreciation and/or amortization (“EBIT”, “EBITA”, or “EBITDA”); (6) gross
revenue; (7) return on assets; (8) market share; (9) cost reduction goals;
(10) earnings from continuing operations, levels of expense, cost or liability;
(11) membership goals; (12) total shareholder return; (13) return on investment;
(14) return on capital; (15) membership satisfaction; (16) new product
development; (17) new market penetration; (18) goals relating to acquisitions or
divestitures; (19) economic value added; and (20) any combination of, or a
specified increase or decrease of one or more of the foregoing over a specified
period, in each case, as applicable, as determined in accordance with generally
accepted accounting principles.

(z) “Person” shall have the meaning given in section 3(a)(9) of the Exchange
Act, as modified and used in sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(aa) “Restricted Stock Unit” means the right to receive a Share or the Fair
Market Value of a Share in cash granted pursuant to Section 9 hereof.

(bb) “Restricted Stock” means Shares subject to certain restrictions granted
pursuant to Section 8 hereof.

(cc) “Shares” means shares of Common Stock and any successor security.

(dd) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to Section 11
hereof.

(ee) “Stock Bonus” means the right to receive a Share granted pursuant to
Section 10 or 13 hereof.

(ff) “Subsidiary” means any corporation (other than the Company), including any
business entity that is classified as an association pursuant to Treasury
Regulation section 301.7701-3 (and is thus a corporation under Treasury
Regulation section 301.7701-2(b)(2)), in an unbroken chain of corporations
beginning with the Company, if each of the corporations (other than the last
corporation) in the unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

(gg) “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Section 11 hereof, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).

Section 3. Administration.

(a) The Plan shall be administered by the Administrator. Pursuant to the terms
of the Plan, the Administrator shall have the discretionary power and authority,
without limitation:

(i) to select those Eligible Recipients who shall be Participants;

(ii) to determine whether and to what extent Options or Stock Appreciation
Rights or awards of Restricted Stock, Restricted Stock Units, Stock Bonus or
Other Awards are to be granted hereunder to Participants;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Options or Stock
Appreciation Rights or awards of Restricted Stock, Restricted Stock Units, Stock
Bonus or Other Awards granted hereunder;

(vi) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable; and

(vii) to interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any Award Agreement relating thereto), and to otherwise
supervise the administration of the Plan.

(b) To the extent expressly permitted by any Award Agreement, the Administrator
may, without amendment to the Plan, (i) accelerate the date on which any Option
or SAR granted under the Plan becomes exercisable, waive or amend the operation
of Plan provisions respecting exercise after termination of employment or
otherwise adjust any of the terms of such Option or SAR, and (ii) accelerate the
lapse of restrictions, or waive any condition imposed hereunder, with respect to
any Restricted Stock, Restricted Stock Units, Stock Bonus or Other Awards or
otherwise adjust any of the terms applicable to any such Award; provided that no
action under this Section 3(b) shall adversely affect any outstanding Award
without the consent of the holder thereof.

(c) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.

(d) The Committee in its discretion may condition entitlement to an Award in
whole or in part on the attainment of one or more Performance Goals. The
Committee shall establish any such Performance Goal not later than 90 days after
the commencement of the period of service to which the Award relates (or if
less, 25% of such period of service), and once granted, the Committee may not
have discretion to increase the amount payable under such Award, provided,
however, that whether or not an Award is intended to constitute qualified
performance based compensation within the meaning of section 162(m) of the Code,
the Committee shall have the authority to make appropriate adjustments in
Performance Goals under an Award to reflect the impact of extraordinary items
not reflected in such Performance Goals. For purposes of the Plan, extraordinary
items shall be defined as (1) any profit or loss attributable to acquisitions or
dispositions of stock or assets, (2) any changes in accounting standards that
may be required or permitted by the Financial Accounting Standards Board or
adopted by the Company after the goal is established, (3) all items of gain,
loss or expense for the year related to restructuring charges for the Company,
(4) all items of gain, loss or expense for the year determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business, (5) all items of gain, loss or expense for
the year related to discontinued operations that do not qualify as a segment of
a business as defined in APB Opinion No. 30, and (6) such other items as may be
prescribed by section 162(m) of the Code and the Treasury Regulations thereunder
as may be in effect from time to time, and any amendments, revisions or
successor provisions and any changes thereto.

(e) Subject to section 162(m) of the Code and except as required by Rule 16b-3
under the Exchange Act with respect to grants of Awards to individuals who are
subject to section 16 of the Exchange Act, or as otherwise required for
compliance with Rule 16b-3 under the Exchange Act or other applicable law, the
Committee may delegate all or any part of its authority under the Plan to an
employee, employees or committee of employees of the Company or any Affiliate.

Section 4. Shares Reserved for Issuance Under the Plan.

(a) The total number of Shares reserved and available for issuance under the
Plan shall be (i) the sum of (I) 3,750,000 Shares, plus (II) 4,499,000 Shares
(the maximum number of shares authorized for issuance under the Company’s 1994
Stock Plan), plus (III) 4,128,000 Shares (the maximum number of shares
authorized for issuance under the Company’s 2000 Equity Incentive Plan,
determined without regard to the Company’s 1994 Stock Plan), plus (IV) 3,300,000
(the maximum number of shares authorized for issuance under the Company’s 2003
Equity Incentive Plan, determined without regard to the Company’s 2000 Equity
Incentive Plan or 1994 Stock Plan), minus (ii) the number of Shares actually
issued (whether before, on or after the Effective Date of this Plan) under the
Company’s 1994 Stock Plan, the Company’s 2000 Equity Incentive Plan or the
Company’s 2003 Equity Incentive Plan. Such Shares may consist, in whole or in
part, of authorized and unissued Shares or treasury shares. All such Shares may
be made subject to Incentive Stock Options. The grant of any Restricted Stock
Units or SARs that may be settled only in cash shall not reduce the number of
Shares with respect to which Awards may be granted pursuant to the Plan, and,
upon exercise of a SAR, only the number of Shares actually issued shall reduce
the number of Shares with respect to which Awards may be granted pursuant to the
Plan.

(b) To the extent that (i) an Option expires or is otherwise cancelled or
terminated without being exercised as to the underlying Shares, (ii) any Shares
subject to any award of Stock Appreciation Rights, Restricted Stock, Restricted
Stock Unit, Stock Bonus or Other Awards are forfeited, such Shares shall again
be available for issuance in connection with future Awards granted under the
Plan. Any Shares delivered to, or withheld by, the Company in payment of the
exercise price of an Option or in respect of taxes required to be withheld by
the Company upon exercise or settlement of an Option or other Award, shall not
become available again for purposes of the Plan.

(c) The aggregate number of Shares with respect to which Awards (including
Awards payable in cash but denominated in Common Stock, e.g., cash-settled
Restricted Stock Units or SARs) may be granted to any individual Participant
during any calendar year shall not exceed 1,000,000. The aggregate number of
Shares that may be issued with respect to Restricted Stock (where such Share is
not later forfeited), stock-settled Restricted Stock Units, Stock Bonus Awards,
or SARs shall not exceed 1,000,000.

Section 5. Equitable Adjustments.

In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made in (i) the aggregate number and/or kind
of shares of stock reserved for issuance under the Plan, (ii) the kind, number
and/or option price of shares of stock or other property subject to outstanding
Options and Stock Appreciation Rights granted under the Plan, and (iii) the
kind, number and/or purchase price of shares of stock or other property subject
to outstanding awards of Restricted Stock, Restricted Stock Units and Other
Awards granted under the Plan, in each case as may be determined by the
Administrator, in its sole discretion. Such other equitable substitutions or
adjustments shall be made as may be determined by the Administrator, in its sole
discretion. Without limiting the generality of the foregoing, in connection with
a Change in Capitalization, the Administrator may provide, to the extent
expressly permitted by any Award Agreement, for the cancellation of any
outstanding Awards in exchange for payment in cash or other property of the Fair
Market Value of the Shares covered by such Awards reduced, in the case of
Options, by the Exercise Price thereof, and in the case of Stock Appreciation
Rights, by the grant price thereof, or by any other applicable purchase price.

Section 6. Eligibility.

The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among Eligible Recipients. The
Administrator shall have the authority to grant to any Eligible Recipient
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, a Stock Bonus or Other Awards,
provided that directors of the Company or any Subsidiary or Affiliate who are
not also employees of the Company or of any or Subsidiary may not be granted
Incentive Stock Options.

Section 7. Options.

(a) General. Options may be granted alone or in addition to other Awards granted
under the Plan. Any Option granted under the Plan shall be evidenced by an Award
Agreement in such form as the Administrator may from time to time approve. The
provisions of each Option need not be the same with respect to each Participant.
Participants who are granted Options shall enter into an Award Agreement with
the Company, in such form as the Administrator shall determine, which Award
Agreement shall set forth, among other things, the Exercise Price of the Option,
the term of the Option and provisions regarding exercisability of the Option
granted thereunder. The Options granted under the Plan may be of two types:
(i) Incentive Stock Options and (ii) Nonqualified Stock Options. To the extent
that any Option does not qualify as an Incentive Stock Option, it shall
constitute a separate Nonqualified Stock Option. More than one Option may be
granted to the same Participant and be outstanding concurrently hereunder.
Options granted under the Plan shall be subject to the terms and conditions set
forth in paragraphs (b)-(i) of this Section 7 and shall contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the
Administrator shall deem desirable.

(b) Exercise Price. The per share Exercise Price of Shares purchasable under an
Option shall be determined by the Administrator in its sole discretion at the
time of grant but shall not be less than 100% of the Fair Market Value per Share
on such date (or, in the case of Incentive Stock Options, 110% of the Fair
Market Value per Share on such date if, on such date, the Eligible Recipient
owns (or is deemed to own under the Code) stock possessing more than 10% (a “Ten
Percent Owner”) of the total combined voting power of all classes of Common
Stock).

(c) Option Term. The term of each Option shall be fixed by the Administrator,
but no Option shall be exercisable more than ten years after the date such
Option is granted. If the Eligible Participant is a Ten Percent Owner, an
Incentive Stock Option may not be exercisable after the expiration of five years
from the date such Incentive Stock Option is granted.

(d) Exercisability. Options shall be exercisable at such time or times and
subject to such terms and conditions, including the attainment of
pre-established performance goals, as shall be determined by the Administrator
in the Award Agreement or after the time of grant, provided that no action under
this Section 7(d) following the time of grant shall adversely affect any
outstanding Option without the consent of the holder thereof. The Administrator
may also provide that any Option shall be exercisable only in installments, and
the Administrator may waive such installment exercise provisions at any time, in
whole or in part, based on such factors as the Administrator may determine in
its sole discretion.

(e) Method of Exercise. Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of Shares to be
purchased, and, except as otherwise authorized below and set forth in the Award
Agreement, accompanied by payment in full of the aggregate Exercise Price of the
Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion,
payment in whole or in part may also be made (i) by means of any cashless
exercise procedure approved by the Administrator, (ii) in the form of
unrestricted Shares already owned by the Optionee (and, if required by the
Administrator, already owned by the Optionee for at least six months) on the
date of surrender to the extent the Shares have a Fair Market Value on the date
of surrender equal to the aggregate option price of the Shares as to which such
Option shall be exercised, provided that, in the case of an Incentive Stock
Option, the right to make payment in the form of already owned Shares may be
authorized only at the time of grant, or (iii) any combination of the foregoing.
The Administrator, in its sole discretion, may also permit an Option to be
exercised by tendering an exercise notice in a form and manner acceptable to the
Administrator, in which case the Optionee will receive a number of Shares with a
Fair Market Value equal to the difference between the Exercise Price and the
Fair Market Value of the Shares underlying the Option on the date of exercise in
full settlement of the Option or portion thereof so exercised.

(f) Rights as Stockholder. An Optionee shall have no rights to dividends or any
other rights of a stockholder with respect to the Shares subject to the Option
until the Optionee has given written notice of exercise, has paid in full for
such Shares, and has satisfied the requirements of Section 16 hereof.

(g) Nontransferability of Options. The Optionee shall not be permitted to sell,
transfer, pledge or assign any Option other than by will and the laws of descent
and distribution and all Options shall be exercisable during the Participant’s
lifetime only by the Participant, in each case, except as set forth in the
following two sentences. During an Optionee’s lifetime, the Administrator may,
in its discretion, permit the transfer, assignment or other encumbrance of an
outstanding Option if such Option is a Nonqualified Stock Option or an Incentive
Stock Option that the Administrator and the Participant intend to change to a
Nonqualified Stock Option. Subject to the approval of the Administrator and to
any conditions that the Administrator may prescribe, an Optionee may, upon
providing written notice to the Company, elect to transfer any or all Options
described in the preceding sentence (i) to members of his or her Immediate
Family, provided that no such transfer by any Participant may be made in
exchange for consideration, or (ii) by instrument to an inter vivos or
testamentary trust in which the Options are to be passed to beneficiaries upon
the death of the Participant.

(h) Termination of Employment or Service. Except as otherwise provided in an
Award Agreement, if a Participant’s employment with or service as a director of
the Company or any Subsidiary or Affiliate terminates for any other reason than
Cause, (i) Options granted to such Participant, to the extent that they are
exercisable at the time of such termination, shall remain exercisable for a
period of not less than 90 days after such termination (one year in the case of
termination by reason of death or Disability), on which date they shall expire,
and (ii) Options granted to such Optionee, to the extent that they were not
exercisable at the time of such termination, shall expire on the date of such
termination. In the event of the termination of an Optionee’s employment for
Cause, all outstanding Options granted to such Participant shall expire on the
date of such termination. Notwithstanding the foregoing, no Option shall be
exercisable after the expiration of its term.

(i) Limitation on Incentive Stock Options. To the extent that the aggregate Fair
Market Value of Shares with respect to which Incentive Stock Options are
exercisable for the first time by an Optionee during any calendar year under the
Plan and any other stock option plan of the Company shall exceed $100,000, such
Options shall be treated as Nonqualified Stock Options. Such Fair Market Value
shall be determined as of the date on which each such Incentive Stock Option is
granted.

Section 8. Restricted Stock.

(a) General. Awards of Restricted Stock may be issued either alone or in
addition to other Awards granted under the Plan and shall be evidenced by an
Award Agreement. The Administrator shall determine the Eligible Recipients to
whom, and the time or times at which, Awards of Restricted Stock shall be made;
the number of Shares to be awarded; the price, if any, to be paid by the
Participant for the acquisition of Restricted Stock; and the Restricted Period
(as defined in Section 8(d)) applicable to awards of Restricted Stock. The
provisions of the awards of Restricted Stock need not be the same with respect
to each Participant.

(b) Purchase Price. The price per Share, if any, that a Recipient must pay for
Shares purchasable under an award of Restricted Stock shall be determined by the
Administrator in its sole discretion at the time of grant.

(c) Awards and Certificates. The prospective recipient of an Award of Restricted
Stock shall not have any rights with respect to any such Award, unless and until
such recipient has executed an Award Agreement evidencing the Award and
delivered a fully executed copy thereof to the Company, within such period as
the Administrator may specify after the award date. Each Participant who is
granted an award of Restricted Stock shall be issued a stock certificate in
respect of such shares of Restricted Stock, which certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to any such
Award, provided that the Company may require that the stock certificates
evidencing Restricted Stock granted hereunder be held in the custody of the
Company until the restrictions thereon shall have lapsed, and that, as a
condition of any award of Restricted Stock, the Participant shall have delivered
a stock power, endorsed in blank, relating to the Shares covered by such Award.

(d) Nontransferability. Any Award of Restricted Stock granted pursuant to this
Section 8 shall be subject to the restrictions on transferability set forth in
this paragraph (d). During such period as may be set by the Administrator in the
Award Agreement (the “Restricted Period”), the Participant shall not be
permitted to sell, transfer, pledge, hypothecate or assign Shares of Restricted
Stock awarded under the Plan except by will or the laws of descent and
distribution, provided that the Administrator may, in its sole discretion,
provide for the lapse of such restrictions in installments and may accelerate or
waive such restrictions in whole or in part based on such factors and such
circumstances as the Administrator may determine in its sole discretion. The
Administrator may also impose such other restrictions and conditions, including
the achievement of Performance Goals, on Restricted Stock as it deems
appropriate. In no event shall the Restricted Period end with respect to a
Restricted Stock Award prior to the satisfaction by the Participant of any
liability arising under Section 16 hereof. Any attempt to dispose of any
Restricted Stock in contravention of any such restrictions shall be null and
void and without effect.

(e) Rights as a Stockholder. Except as provided in Section 8(c) and (d), the
Participant shall possess all incidents of ownership with respect to Shares of
Restricted Stock during the Restricted Period, including the right to receive or
reinvest dividends with respect to such Shares (except that the Administrator
may provide in its discretion that any dividends paid in property other than
cash shall be subject to the same restrictions as those that apply to the
underlying Restricted Stock) and to vote such Shares. Certificates for
unrestricted Shares shall be delivered to the Participant promptly after, and
only after, the Restricted Period shall expire without forfeiture in respect of
such awards of Restricted Stock except as the Administrator, in its sole
discretion, shall otherwise determine.

(f) Termination of Employment. The rights of Participants granted an Award of
Restricted Stock upon termination of employment with or service as a director of
the Company or any Subsidiary or Affiliate for any reason during the Restricted
Period shall be set forth in the Award Agreement governing such Award.

Section 9. Restricted Stock Units.

(a) Vesting. At the time of the grant of Restricted Stock Units, the Committee
may impose such restrictions or conditions to the vesting of such Restricted
Stock Units as it, in its sole discretion, deems appropriate, to be contained in
the Award Agreement. The Committee may divide such Restricted Stock Units into
classes and assign different vesting conditions for each class. Provided that
all conditions to the vesting of a Restricted Stock Unit are satisfied, and
except as provided in Section 9(c), upon the satisfaction of all vesting
conditions with respect to a Restricted Stock Unit, such Restricted Stock Unit
shall vest. The provisions of the awards of Restricted Stock Units need not be
the same with respect to each Participant.

(b) Benefit Upon Vesting. Upon the vesting of a Restricted Stock Unit, the
Participant shall be entitled to receive, within 30 days of the date on which
such Restricted Stock Unit vests, an amount in cash or Common Stock with a Fair
Market Value equal to the sum of (1) the Fair Market Value of a Share of Common
Stock on the date on which such Restricted Stock Unit vests and (2) the
aggregate amount of cash dividends paid with respect to a Share of Common Stock
during the period commencing on the date on which the Restricted Stock Unit was
granted and terminating on the date on which such Share vests.

(c) Termination of Employment. The rights of Participants granted a Restricted
Stock Unit upon termination of employment with or service as a director of the
Company or any Subsidiary or Affiliate for any reason before the Restricted
Stock Unit vests shall be set forth in the Award Agreement governing such Award.

Section 10. Stock Bonus Awards.

In the event that the Committee grants a Stock Bonus, a certificate for the
shares of Common Stock constituting such Stock Bonus shall be issued in the name
of the Participant to whom such grant was made and delivered to such Participant
as soon as practicable after the date on which such Stock Bonus is payable.

Section 11. Stock Appreciation Rights.

(a) Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator in its sole discretion. The Administrator may grant
Freestanding SARs, Tandem SARs, or any combination of these forms of SAR. The
Administrator shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Section 4 hereof) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs. The provisions of the awards of SARs need not be the same with
respect to each Participant.

(b) Grant Price. The grant price of a Freestanding SAR shall equal the Fair
Market Value of a Share on the date of grant of the SAR. The grant price of
Tandem SARs shall equal the Exercise Price of the related Option.

(c) Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an Incentive Stock Option: (i) the
Tandem SAR will expire no later than the expiration of the underlying Incentive
Stock Option; (ii) the value of the payout with respect to the Tandem SAR may be
for no more than one hundred percent (100%) of the difference between the
Exercise Price of the underlying Incentive Stock Option and the Fair Market
Value of the Shares subject to the underlying Incentive Stock Option at the time
the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only when
the Fair Market Value of the Shares subject to the Incentive Stock Option
exceeds the Exercise Price of the Incentive Stock Option.

(d) Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Administrator, in its sole discretion, imposes
upon them.

(e) SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Administrator shall determine.

(f) Term of SARs. The term of an SAR granted under the Plan shall be determined
by the Administrator, in its sole discretion; provided, however, that such term
shall not exceed ten (10) years.

(g) Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(i) the difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by

(ii) the number of Shares with respect to which the SAR is exercised.

At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof. The
Administrator’s determination regarding the form of SAR payout shall be set
forth in the Award Agreement pertaining to the grant of the SAR.

Section 12. Effect of Change in Control.

Except as otherwise provided in an Award Agreement, all outstanding Shares of
Restricted Stock and Restricted Stock Units granted to a Participant which have
not theretofore vested shall immediately vest and all restrictions on such
Shares and Units shall immediately lapse, and each Option and Stock Appreciation
Right granted to a Participant and outstanding at such time shall become fully
and immediately exercisable, if (i) there is a Change in Control and (ii) the
Participant’s employment with or service as a director of the Company or any
Subsidiary or Affiliate is terminated by such entity for any reason other than
for Cause within 2 years following the Change in Control, or the Participant
terminates employment with (or other service to) the Company or any Subsidiary
or Affiliate within 2 years following the Change in Control and after there is a
material adverse change in the nature or status of the Participant’s duties or
responsibilities from those in effect immediately prior to the Change in
Control.

Section 13. Other Awards.

Other forms of Awards (“Other Awards”) valued in whole or in part by reference
to, or otherwise based on, Common Stock may be granted either alone or in
addition to other Awards under the Plan. Subject to the provisions of the Plan,
the Administrator shall have sole and complete authority to determine the
persons to whom and the time or times at which such Other Awards shall be
granted, the number of Shares to be granted pursuant to such Other Awards and
all other conditions of such Other Awards.

Section 14. Amendment and Termination.

The Board may amend, alter or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of a
Participant under any Award theretofore granted without such Participant’s
consent. Unless the Board determines otherwise, the Board shall obtain approval
of the Company’s stockholders for any amendment that would require such approval
in order to satisfy the requirements of section 162(m) of the Code, section 422
of the Code, stock exchange rules or other applicable law. The Administrator may
amend the terms of any Award theretofore granted, prospectively or
retroactively, but, subject to Section 4 of Plan, no such amendment shall impair
the rights of any Participant without his or her consent. Notwithstanding any
provision in the Plan to the contrary, without the prior approval of the
Company’s stockholders, no Option under the Plan shall be re-priced or shall be
granted in connection with the cancellation of a previously granted Option under
the Plan if the exercise price of the later granted Option is less than the
exercise price of the earlier granted Option. Neither the Plan nor any
outstanding Award Agreement shall be amended in any way that could cause an
outstanding Award that is not subject to the tax described in section
409A(a)(1)(A)(i) of the Code to be subject to such tax.

Section 15. Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

Section 16. Withholding Taxes.

(a) Whenever cash is to be paid pursuant to an Award, the Company shall have the
right to deduct therefrom an amount sufficient to satisfy any federal, state and
local tax withholding requirements related thereto. Whenever Shares are to be
delivered pursuant to an Award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy any
federal, state and local tax withholding requirements related thereto. With the
approval of the Administrator, a Participant may satisfy the foregoing
requirement by electing to have the Company withhold from delivery Shares or by
delivering Shares already owned by the Participant for at least six months, in
each case, having a value equal to the minimum amount of tax required to be
withheld. Such Shares shall be valued at their Fair Market Value on the date of
which the amount of tax to be withheld is determined. Fractional share amounts
shall be settled in cash. Such an election may be made with respect to all or
any portion of the Shares to be delivered pursuant to an Award.

(b) If the Participant makes a disposition, within the meaning of section 424(c)
of the Code and regulations promulgated thereunder, of any Share or Shares
issued to such Participant pursuant to such Participant’s exercise of an
Incentive Stock Option, and such disposition occurs within the two-year period
commencing on the day after the date of grant or within the one-year period
commencing on the day after the date of exercise, such Participant shall, within
ten (10) days of such disposition, notify the Company thereof and thereafter
immediately deliver to the Company any amount of federal, state or local income
taxes and other amounts which the Company informs the Participant the Company is
required to withhold.

Section 17. General Provisions.

(a) Shares shall not be issued pursuant to the exercise of any Award granted
hereunder unless the exercise of such Award and the issuance and delivery of
such Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act and the requirements of any stock exchange upon which the Common
Stock may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance. The Company shall be
under no obligation to effect the registration pursuant to the Securities Act of
1933, as amended, of any interests in the Plan or any shares of Common Stock to
be issued hereunder or to effect similar compliance under any state laws.

(b) All certificates for Shares delivered under the Plan shall be subject to
such stock-transfer orders and other restrictions as the Administrator may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Common Stock may then
be listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions. The
Administrator may require, as a condition of the issuance and delivery of
certificates evidencing Shares pursuant to the terms hereof, that the recipient
of such Shares make such agreements and representations as the Administrator, in
its sole discretion, deems necessary or desirable.

(c) Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval, if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases. The adoption of the Plan shall not confer
upon any Eligible Recipient any right to continued employment or service with
the Company or any Subsidiary or Affiliate, as the case may be, nor shall it
interfere in any way with the right of the Company or any Subsidiary or
Affiliate to terminate the employment or service of any of its Eligible
Recipients at any time.

(d) No fractional shares of Common Stock shall be issued or delivered pursuant
to the Plan. The Administrator shall determine whether cash, other Awards, or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

(e) Notwithstanding any provision of the Plan, to the extent that any Award
would be subject to Section 409A of the Code, no such Award may be granted if it
would fail to comply with the requirements set forth in Section 409A of the
Code. To the extent the Committee determines that the Plan or any Award is
subject to Section 409A of the Code and fails to comply with the requirements of
Section 409A of the Code, notwithstanding anything to the contrary contained in
the Plan or any Award Agreement, the Committee reserves the right to amend or
terminate the Plan and/or amend, restructure, terminate or replace the Award,
without the consent of the Participant, to cause the Award to either not be
subject to Section 409A of the Code or to comply with the applicable provisions
of Section 409A of the Code. In addition, for each Award subject to Section 409A
of the Code, a termination of employment or service with the Company, the
Subsidiaries and the Affiliates shall be deemed to have occurred under the Plan
with respect to such Award on the first day on which the Participant has
experienced a “separation from service” within the meaning of Section 409A of
the Code.

(f) If any provision of the Plan is held to be invalid or unenforceable, the
other provisions of the Plan shall not be affected but shall be applied as if
the invalid or unenforceable provision had not been included in the Plan.

(g) The Plan and all Awards shall be governed by the laws of the State of
Delaware without regard to its principles of conflict of laws.

Section 18. Effective Date of Plan.

The Plan was originally effective as of February 10, 2005 (the “Effective
Date”), and as amended and restated herein is effective as of November 6, 2008.

Section 19. Term of Plan.

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date of the Plan, but Awards theretofore granted may extend
beyond that date.

